Citation Nr: 1644880	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-16 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the Veteran initially characterized his psychiatric claim as one for service connection for major depressive disorder.  The Board further notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran Claims held that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  In light of the holding in Clemons, and given the various psychiatric diagnoses of record as discussed more fully below, the Board has recharacterized the Veteran's claim as a claim for service connection for a psychiatric disability, as reflected on the title page.


REMAND

The Veteran asserts that he has a current psychiatric disability that had its onset during active service.  In this regard, the Veteran's March 2000 service entrance examination report demonstrates that he was clinically evaluated as psychiatrically normal, and no psychiatric conditions were noted.  Service treatments records show that in May 2001, after presenting with complaints of depression and suicidal thoughts, the Veteran was hospitalized and diagnosed with adjustment disorder with depressed mood.  At the time, it was also noted that he had personality disorder problems, although no diagnosis was rendered, and a history of attention deficit disorder (ADD) as an adolescent.  Following hospitalization and treatment, in October 2001, Dr. S. determined that the Veteran was not currently depressed.  In a July 2002 health risk appraisal, the Veteran reported having considered suicide within the past two years and a lot of stress.  In a September 2004 post-deployment health assessment, the Veteran endorsed sometimes feeling little interest or pleasure in doing things, and sometimes feeling down, depressed, or hopeless.  In an undated medical questionnaire, the Veteran endorsed experiencing extreme depression, difficulty concentrating, excessive anxiety, or personality change.  Service personnel records show that in May 2001, the Veteran was punished for failure to obey order or regulation, specifically dereliction in the performance of his duties by willfully displaying a lack of effort.  In August 2005, the Veteran was again punished for failure to obey order or regulation, relating to military bearing/character.

In May 2009, the Veteran underwent a psychological evaluation with Dr. D. for the purpose of determining his current level of intellectual capacity and the presence or absence of any learning disability.  The Veteran had reported the following: considerable anxiety depending on the situation; frequent sadness that has been present "for as long as he can remember"; and irritability and mood swings that "fluctuate between being 'really down' to being apathetic."  Dr. D. diagnosed the Veteran with major depressive episode, Asperger's disorder, and avoidant personality traits.

In June 2011, the Veteran underwent a VA mental disorders examination in connection with the instant claim.  At that examination, the Veteran reported the following: depression two to three times a year that may last as long as a month; pessimistic, negative, and "morbid" thoughts; markedly decreased energy and motivation with prominent hypersomnia; spending much of the day in bed; avoiding socializing; and being more comfortable when by himself.  The examiner diagnosed the Veteran with schizoid personality disorder (primary diagnosis) and depressive disorder, not otherwise specified, episodic.  The examiner's diagnosis of depressive disorder, however, was tied into the primary diagnosis.  In addition, the examiner opined with a "high degree of confidence" that the Veteran entered service with the diagnosed conditions intact and quite prominent.  Moreover, the examiner opined that the Veteran's schizoid personality disorder and related episodes of depression have not been caused by or aggravated by military service.  The examiner further opined that a temporary aggravation likely occurred that resulted in hospitalization.

However, in May 2012, Dr. G. provided a contrary opinion regarding the Veteran's psychiatric condition.  Dr. G. indicated that the Veteran did not suffer with nor was treated for any significant psychiatric problems, apart from ADD, prior to service.  She also opined that it was at least as likely as not that the Veteran's manifestation of a depressive syndrome with suicidal ideation first occurred during service and was triggered by the stressors associated with being in the service.

Given the above, especially the various psychiatric diagnoses and conflicting medical opinions of record, the Board finds that there is insufficient medical evidence to make a decision on the claim.  Therefore, an additional opinion to determine the nature and etiology of the Veteran's psychiatric disability is necessary.  More specifically, because Dr. G., who provided the May 2012 opinion, did not offer any current diagnoses of her own, it is not clear which current "depressive syndrome with suicidal ideation" the doctor is referring to in her opinion, let alone what psychiatric disability or disabilities the Veteran is currently suffering from.

Moreover, the June 2011 VA examiner indicated that the Veteran's depressive disorder preexisted service, as he concluded that it was related to the Veteran's schizoid personality disorder, but he did not discuss whether the depressive disorder clearly and unmistakably preexisted service (and, if so, whether said disability was clearly and unmistakably not aggravated beyond its natural progression during service).  See 38 U.S.C.A. § 1111 (West 2014) (every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service); 38 C.F.R. § 3.304(b) (2015) (only such conditions as are recorded in examination reports are to be considered as noted).  In addition, while the Board notes that personality disorders (and intellectual disabilities) are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted (38 C.F.R. § 3.303(c) (2015)), service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder (or intellectual disability).  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2015); Carpenter v. Brown, 8 Vet. App. 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

Lastly, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the VA health care system.

2.  Then, obtain a VA medical opinion from a psychiatrist, who has not previously examined the Veteran, to determine the nature and etiology of any current psychiatric disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be made available to, and reviewed by the examiner.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a psychiatric disability that pre-existed his active service.

Based on the examination results and the review of the record, the examiner should identify any and all diagnoses of psychiatric disabilities.  Once all diagnoses have been identified, the examiner should provide the following opinions:

(a)  Did the Veteran have a psychiatric disability, other than a personality disorder or intellectual disorder, that clearly and unmistakably existed prior to his active service?  If so, was any such pre-existing disability clearly and unmistakably not aggravated by active service? 

(b)  With regard to any such diagnosed disability, other than a personality disorder or intellectual disorder, not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should opine as to whether there is a 50 percent or greater probability that the disability is related to active service, to include his documented mental health treatment sustained therein.

(c) Is there is a 50 percent or greater probability that the Veteran has an additional disability due to a disease or injury superimposed upon a diagnosed personality disorder or intellectual disorder as a result of his active service?

In providing the requested opinions, the examiner must specifically address the service treatment and personnel records and the post-service medical records, to include the November 2009 psychological evaluation by Dr. D., the June 2011 VA mental disorders examination report, and the May 2012 medical opinion by Dr. G.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any opinions provided comport with this remand, and undertake any other development found to be warranted.

3.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




